Citation Nr: 1734231	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-33 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating for residuals of prostate cancer in excess of 20 percent prior to October 3, 2013, and in excess of 40 percent on or after October 3, 2013.

2.  Entitlement to an initial compensable disability rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, Robert Scruggs



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from April 1966 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a January 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ).  The case has since been returned to the Board for appellate review.

The Veteran testified at a Decision Review Officer (DRO) hearing in October 2013.  The Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  Transcripts from these proceedings are associated with the Veterans Benefits Management System (VBMS) folder.

The December 2010 rating decision granted entitlement to service connection for residuals of prostate cancer and assigned an initial disability rating of 20 percent effective from April 29, 2010.  During the pendency of the appeal, an August 2015 DRO decision increased the disability rating to 40 percent effective from October 3, 2013.  As the assigned evaluations are less than the maximum available rating, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to an initial compensable disability rating for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1.  Voiding dysfunction has been the Veteran's most predominant prostate cancer residual prior to April 26, 2011, but it was not manifested by urine leakage requiring the wearing of absorbent materials that needed to be changed at least 2 times a day, or the use of an appliance; urinary frequency resulting in voiding intervals of less than one hour, or more than 5 nighttime awakenings to void; or symptoms of obstructed voiding with urinary retention requiring intermittent or continuous catheterization.

2.  From April 26, 2011 to April 11, 2017, voiding dysfunction has been the Veteran's most predominant prostate cancer residual, manifested by urinary frequency with daytime voiding intervals of less than one hour; but not urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

3.  On and after April 12, 2017, voiding dysfunction has been the Veteran's most predominant prostate cancer residual, manifested by urine leakage necessitating the wearing of absorbent materials that needed to be changed more than 4 times per day.


CONCLUSIONS OF LAW

1.  Prior to April 26, 2011, the criteria for an initial disability rating for residuals of prostate cancer in excess of 20 percent have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7527 (2016).

2.  From April 26, 2011 to October 2, 2013, the criteria for an initial disability rating of 40 percent for residuals of prostate cancer have been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7527 (2016).

3.  From October 3, 2013 to April 11, 2017, the criteria for an initial disability rating for residuals of prostate cancer in excess of 40 percent have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7527 (2016).

4.  On and after April 12, 2017,   the criteria for an initial disability rating of 60 percent for residuals of prostate cancer have been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7527 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Veteran is challenging the initial evaluations assigned following the grant of service connection for his residuals of prostate cancer.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  
In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran also received VA examinations in connection with his claim in October 2010, July 2012, December 2013, and February 2015.  The Board finds that these VA examinations are adequate for rating purposes as they fully address the rating criteria and evidence of record that are relevant for rating the Veteran's residuals of prostate cancer.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The January 2016 Board remand directed the AOJ to schedule the Veteran for a Board videoconference hearing.  As discussed above, the Veteran was provided with such a hearing in April 2017.  He also testified at the October 2013 DRO hearing.  A DRO or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the hearings, the DRO and VLJ outlined the issue on appeal and the hearings focused on the elements necessary to substantiate the claim.  Moreover, the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.

Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As discussed above, the Veteran has been in receipt of a 20 percent disability rating for residuals of prostate cancer from April 29, 2010 to October 2, 2013, and a 40 percent disability rating on and after October 3, 2013.  The Veteran's residuals of prostate cancer disability is rated under 38 U.S.C.A. § 4.115b, Diagnostic Code 7527 for prostate gland injuries, infections, hypertrophy, and postoperative residuals.  Diagnostic Code 7527 indicates that these disabilities are to be rated as voiding dysfunction or urinary tract infections, whichever is predominant.  As discussed in greater detail below, there is no evidence of urinary tract infections during the appeal period.  Thus, the Veteran's residuals of prostate cancer will be rated based on voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 U.S.C.A. § 4.115a.  For urine leakage, a 20 percent evaluation is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent material which must be changed less than 2 times per day.  A 40 percent rating is assigned where the wearing of absorbent materials must be changed 2 to 4 times per day.  The maximum rating of 60 percent is warranted when there is urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.

For urinary frequency, a 20 percent rating is assigned for daytime voiding intervals between one and two hours, or; awakening to void three to four times per night.  A maximum 40 percent evaluation is assigned for daytime voiding intervals less than one hour, or; awakening to void 5 or more times per night.  Id.

For obstructed voiding, a 30 percent rating requires urinary retention requiring intermittent or continuous catheterization.  Id. 

In an April 2010 statement, the Veteran's wife reported that the Veteran had incontinence, but he did not like to wear to absorbent materials such as pant guards.  This preference resulted in additional laundry.
	
The Veteran was provided with a VA examination related to his residuals of prostate cancer in October 2010.  The examiner noted that the Veteran was diagnosed with prostate cancer in early 2005 and had a prostatectomy performed in 2005.  There had been no recurrence of prostate cancer since that time, and the Veteran was currently in remission.  The Veteran denied having any renal dysfunction.

Regarding voiding dysfunction, the Veteran reported voiding once every 1 to 1.5 hours during the morning.  In the afternoon, his voiding improved to once every 2 to 3 hours.  During the night, he usually voided only once, but sometimes voided twice.  He experienced occasional leakage in urine when he bent or strained during work.  Beyond these examples, he did not experience any major incontinence issues.  The Veteran denied the need for any appliances, and he did not use a catheter.  He did not wear any absorbent material.  The examiner noted that the Veteran's activities of daily living were not limited by prostate cancer.  The diagnoses were history of adenocarcinoma of the prostate status post prostatectomy in 2005 that was currently in remission; and complications of stress incontinence and erectile dysfunction.

Following the examination, the Veteran and his wife submitted statements dated on April 26, 2011 reporting that he wet his pants on a constant basis.  Bending or squatting led to incontinence.  The Veteran reported that despite the fact that he used the bathroom prior to outings such as going to the store, after traveling for 30 minutes, the Veteran needed to use the bathroom again immediately upon his arrival.  The Veteran also rose several times at night to use the bathroom.  In a subsequent May 2012 VA treatment record, a review of the Veteran's genitourinary system noted that he denied having dysuria, hesitancy, frequency, urgency, incontinence, or hematuria.

The Veteran was provided with an additional VA examination related to his claim on July 6, 2012.  The examiner noted that the Veteran's prostate cancer was in remission.  His treatment had been completed, and he was in watchful waiting status.  The Veteran had voiding dysfunction as a residual of prostate cancer.  While the voiding dysfunction caused urine leakage, the examiner stated that it did not require the wearing of absorbent material or the use of an appliance.  The voiding dysfunction caused increased urinary frequency that resulted in a daytime voiding interval between 1 and 2 hours, and 2 nighttime awakenings to void.  The voiding dysfunction did not cause signs or symptoms of obstructed voiding.  

In addition, there was no history of recurrent symptomatic urinary tract or kidney infections.  The Veteran did not experience retrograde ejaculation.  There were no other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer, including renal dysfunction.  Although the Veteran had related scars, they were not painful and/or unstable, and the total area was not greater than 39 square centimeters or 6 square inches.

In a subsequent July 27, 2012 addendum, the examiner indicated that he had reviewed the Veteran's claims folder, including the statement from the Veteran's wife.  However, no change was recommended to the prior examination report as the documented information was obtained directly from the Veteran. 

On July 31, 2012, VA received two statements from the Veteran's wife and his friend, R.S.  In a statement dated on July 1, 2012, the Veteran's friend, R.S., stated that the Veteran often wet himself.  One time when they were together, the Veteran needed to use the restroom 3 to 4 times over the course of 2 hours.  In between those trips to the bathroom, the Veteran wet himself.  In a statement dated on July 25, 2012, the Veteran's wife reported that the Veteran was having more frequent episodes of urinary incontinence.  Several times when they went out, the Veteran needed to change his clothes.

In a June 2013 VA treatment record, a review of the Veteran's genitourinary system stated that he denied having dysuria, hesitancy, frequency, urgency, incontinence, or hematuria.

During the October 3, 2013 DRO hearing, the Veteran testified that he needed to void at least 10 times a day.  Depending on the amount of liquids he consumed, he could void 10 to 12 times during an 8 hour workday, sometimes with voiding intervals of less than 1 hour.  The Veteran reportedly awakened 8 to 9 times at night with the intention to void.  The Veteran stated that he began to wear absorbent material shortly after the July 2012 VA examination.  However, the Veteran indicated that he only wore the material at night as he denied wearing the material during the day.  He generally did not change the materials at night.  He did report changing either his undergarments or the material 1 to 3 times a day.  However, both the Veteran and his wife indicated that the frequency of the Veteran's incontinence might warrant changing the materials or clothing more often.

A VA examination related to the Veteran's residuals of prostate cancer was later conducted in December 2013.  The examiner noted that that the Veteran's prostate cancer continued to be in remission with his treatment completed and in watchful waiting status.  The previously noted voiding dysfunction and associated urine leakage required the Veteran to wear protection at night.  The examiner explained that the Veteran had experienced two instances of enuresis since the 2005 surgery.

His voiding dysfunction did not require the use of an appliance.  It did cause increased urinary frequency with a daytime voiding interval between 1 and 2 hours.  He also had nighttime awakenings to void 3 to 4 times.  The voiding dysfunction did not cause any signs or symptoms of obstructed voiding.  The examiner noted that the Veteran continued to have no history of recurrent symptomatic urinary tract or kidney infections.  The Veteran did not have retrograde ejaculation or any or other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer.  The Veteran's related scars were still not painful, unstable, or having a total area greater than 39 square centimeters.

In March 2014, a Foothills Cardiology Associates record noted that the Veteran had no urinary frequency, hematuria, incontinence, or dysuria.  These results were also noted in September 2014.  In a December 2014 statement, the Veteran reported that his problems with frequent urination had increased since the October 2013 hearing. He stated that he was continuously leaking or needing to use the bathroom.  There were times when he voided 4 times within 1 hour.

In February 2015, the Veteran underwent another VA examination in connection with his claim.  The examiner noted many of the same findings that were documented during the previous VA examinations.  The Veteran's prostate cancer remained in remission with his treatment completed and in watchful waiting status.  The examiner observed that the Veteran had experienced worsening urinary incontinence since his prostate cancer diagnosis in 2005.  His voiding dysfunction still caused urine leakage, but it now required absorbent material that needed to be changed 2 to 4 times a day.  The Veteran continued to not require the use of an appliance.  His increased urinary frequency resulted in a daytime voiding interval of less than 1 hour, and 5 or more nighttime awakenings to void.
In addition, the voiding dysfunction caused signs or symptoms of obstructed voiding, including a slow, but not markedly slow stream; a weak, but not markedly weak, stream; and a decreased, but not markedly decreased, force of stream.  No other obstructive symptoms were present.  There was still no history of recurrent symptomatic urinary tract or kidney infections.  The examiner also stated that the Veteran did not have any scars related to prostate cancer.

VA treatment records dated in August 2014, October 2015, and May 2016 noted that the Veteran denied having dysuria, hesitancy, frequency, urgency, incontinence, or hematuria.  However, the Veteran reported that he continued to have problems with leakage of urine in a March 2015 VA treatment record.

During the April 12, 2017 Board hearing, the Veteran reported that the frequency of his voiding during the day depended on the amount of liquid that he drank.  The Veteran described generally needing to void 20 to 25 times a day.  He reported making his travel arrangements based on where he could use the restroom.  The Veteran reported wearing different absorbent materials, including pads, Kleenexes, paper towels, or any other convenient item.  He reported changing the absorbent materials approximately 6 to 7 times a day when he was able.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to a disability rating higher than 20 percent prior to April 26, 2011.  From April 26, 2011 to October 2, 2012, a 40 percent disability rating, but no higher is warranted.  A rating in excess of 40 percent is not warranted from October 3, 2012 to April 11, 2017.  On and after April 12, 2017, a 60 percent disability rating is appropriate.

Prior to April 26, 2011, a rating in excess of 20 percent is not warranted.  Although the Veteran had urinary frequency, he did not report during the October 2010 VA examination that he had a daytime voiding interval of less than one hour; or more than 5 nighttime awakenings to void.  In addition, the record reflects that the Veteran did not wear absorbent material during this period.  While the record indicates that his incontinence necessitated the changing of clothing, the record does not show that he changed his clothing 2 to 4 times a day.  As such, a 40 percent rating for urinary frequency or urine leakage is not appropriate.  In addition, a 30 percent rating for obstructed voiding is not warranted.  The October 2010 VA examiner stated that the Veteran did not use a catheter, and he did not indicate that the Veteran had obstructed voiding.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

A 40 percent disability rating is appropriate beginning on April 26, 2011 as the statements from the Veteran and his wife reflect that he had daytime voiding intervals of less than one hour.  These reports are consistent with the subsequent July 2012 statement from R.S. describing the Veteran needing to void four times within the space of two hours.  While the Board acknowledges the findings from the July 2012 VA examination that the Veteran had daytime voiding intervals of 1 to 2 hours, the Board finds it more persuasive that the Veteran's prior April 2011 statement reflecting a greater daytime urinary frequency was consistent with the details provided by his wife and friend.  The Veteran's wife also indicated during the October 2013 DRO hearing that the Veteran was becoming forgetful, and he did not provide the July 2012 examiner with a complete picture of his voiding dysfunction symptoms.  See Tr., page 7-8.  In light of this evidence, the Board does not find the treatment records indicating that the Veteran denied having incontinence provide much probative value as they are inconsistent with the other evidence of record.  Resolving all reasonable doubt in favor of the Veteran, a 40 percent disability rating is granted from April 26, 2011 to October 2, 2013.  See 38 U.S.C.A. § 5107(b).

However, the evidence of record does not show that a rating in excess of 40 percent is appropriate prior to April 12, 2017.  The December 2013 VA examiner noted that the Veteran did not require the use of an appliance, and the other evidence from this period also failed to show that he used an appliance.  In addition, the evidence does not indicate that the Veteran wore absorbent materials that needed to be changed more than 4 times a day.  While the record contains reports that the Veteran had episodes of incontinence and needed to change his clothing, the evidence does not suggest that he changed his clothing or the absorbent material more than 4 times a day.  During the October 2013 DRO hearing, the December 2013 VA examination, and the February 2015 VA examination, the Veteran did not report changing his absorbent material more than 4 times day.  Although there was some suggestion during the DRO hearing that he could change the material more often, the Board is unable to speculate as to how often it was necessary to change the material.

While the Veteran is entitled to the benefit of the doubt where evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 2 Vet. App. at 53.

However, the Board finds that a disability rating of 60 percent is warranted on and after April 12, 2017.  The Veteran's testimony from the April 12, 2017 Board hearing reflects that he typically changed his absorbent material 6 to 7 times a day.  Thus, a 60 percent rating for urine leakage is justified.  See 38 U.S.C.A. § 5107(b). A 60 percent rating is the highest rating available for voiding dysfunction.  

The Board has also considered whether the Veteran is entitled to a separate disability rating for his different symptoms of obstructed voiding during any of these periods.  However, 38 C.F.R. § 4115a clearly states that for issues of voiding dysfunction, "[r]ate particular condition as urine leakage, frequency, or obstructed voiding."  As such, the rating criteria do not permit a separate rating for urinary frequency and/or obstructed voiding when the Veteran is already in receipt of a rating for urine leakage, and vice versa.  See also 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has additionally considered whether a separate compensable rating is warranted for scars related to prostate cancer.  However, the July 2012 and December 2013 VA examiners found that the related scars were not painful and/or unstable, and the total area was not greater than 39 square centimeters or 6 square inches.  The February 2015 VA examiner further determined that no related scars were present.  Thus, the evidence from this period does not reflect that the Veteran had scars of the severity and/or size to warrant a separate compensable rating under the rating criteria pertaining to scars.  See 38 C.F.R. § 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.


ORDER

Prior to April 26, 2011, entitlement to an initial disability rating for residuals of prostate cancer in excess of 20 percent is denied.

From April 26, 2011 to October 2, 2013, entitlement to an initial disability rating of 40 percent for residuals of prostate cancer is granted.

From October 3, 2013 to April 11, 2017, entitlement to an initial disability rating for residuals of prostate cancer in excess of 40 percent is denied.

On and after April 12, 2017, entitlement to an initial disability rating of 60 percent for residuals of prostate cancer is granted.

 
REMAND

The Veteran was last afforded a VA examination in connection with his increased rating claim for erectile dysfunction in February 2015.  However, this examination is inadequate as the VA examiner did not address all of the pertinent rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, the examiner failed to address whether the Veteran had a deformity of the penis.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The examiner instead stated that the penis was not examined as such an examination was not relevant to the Veteran's erectile dysfunction.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected erectile dysfunction.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his erectile dysfunction.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Wm. Jennings Bryan Dorn VA Medical Center, dated since May 2016.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the erectile dysfunction under the rating criteria.  The examiner should specifically state whether there an evident deformity of the penis, and whether any deformity is accompanied by loss of erectile power.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


